
	
		I
		112th CONGRESS
		1st Session
		H. R. 2029
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Ms. DeLauro (for
			 herself, Mr. Barrow,
			 Mr. Bilbray,
			 Mrs. Blackburn,
			 Mr. Butterfield,
			 Mrs. Capps,
			 Ms. Castor of Florida,
			 Mrs. Christensen,
			 Ms. DeGette,
			 Mr. Engel,
			 Ms. Eshoo,
			 Mr. Gonzalez,
			 Mr. Gene Green of Texas,
			 Mr. Grijalva,
			 Mr. Hall, Mr. Hinchey, Mr.
			 Jackson of Illinois, Mr. King of New
			 York, Mr. Lance,
			 Ms. Lee of California,
			 Mr. Matheson,
			 Ms. Matsui,
			 Mr. Markey,
			 Mr. McCaul,
			 Mr. McDermott,
			 Mrs. McMorris Rodgers,
			 Mr. Miller of North Carolina,
			 Ms. Moore,
			 Mr. Murphy of Connecticut,
			 Ms. Roybal-Allard,
			 Mr. Rush, Mr. Sarbanes, Ms.
			 Schakowsky, Mr. Sessions,
			 Ms. Slaughter,
			 Ms. Sutton,
			 Mr. Towns,
			 Mr. Weiner, and
			 Mr. Welch) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To authorize the Secretary of Health and Human Services,
		  acting through the Director of the Centers for Disease Control and Prevention,
		  to establish and implement a birth defects prevention, risk reduction, and
		  public awareness program.
	
	
		1.Short titleThis Act may be cited as the
			 Birth Defects Prevention, Risk
			 Reduction, and Awareness Act of 2011.
		2.Birth defects
			 prevention, risk reduction, and awareness
			(a)In
			 generalThe Secretary shall
			 establish and implement a birth defects prevention and public awareness
			 program, consisting of the activities described in subsections (c) and
			 (d).
			(b)DefinitionsIn
			 this Act:
				(1)The term
			 pregnancy and breastfeeding information services includes
			 only—
					(A)information
			 services to provide accurate, evidence-based, clinical information regarding
			 maternal exposures during pregnancy that may be associated with birth defects
			 or other health risks, such as exposures to medications, chemicals, infections,
			 foodborne pathogens, illnesses, nutrition, or lifestyle factors;
					(B)information
			 services to provide accurate, evidence-based, clinical information regarding
			 maternal exposures during breastfeeding that may be associated with health
			 risks to a breast-fed infant, such as exposures to medications, chemicals,
			 infections, foodborne pathogens, illnesses, nutrition, or lifestyle
			 factors;
					(C)the provision of
			 accurate, evidence-based information weighing risks of exposures during
			 breastfeeding against the benefits of breastfeeding; and
					(D)the provision of
			 information described in subparagraph (A), (B), or (C) through counselors, Web
			 sites, fact sheets, telephonic or electronic communication, community outreach
			 efforts, or other appropriate means.
					(2)The term
			 Secretary means the Secretary of Health and Human Services, acting
			 through the Director of the Centers for Disease Control and Prevention.
				(c)Nationwide media
			 campaignIn carrying out subsection (a), the Secretary shall
			 conduct or support a nationwide media campaign to increase awareness among
			 health care providers and at-risk populations about pregnancy and breastfeeding
			 information services.
			(d)Grants for
			 pregnancy and breastfeeding information services
				(1)In
			 generalIn carrying out subsection (a), the Secretary shall award
			 grants to State or regional agencies or organizations for any of the
			 following:
					(A)Information
			 servicesThe provision of, or campaigns to increase awareness
			 about, pregnancy and breastfeeding information services.
					(B)Surveillance and
			 researchThe conduct or support of—
						(i)surveillance of or
			 research on—
							(I)maternal exposures
			 and maternal health conditions that may influence the risk of birth defects,
			 prematurity, or other adverse pregnancy outcomes; and
							(II)maternal
			 exposures that may influence health risks to a breastfed infant; or
							(ii)networking to
			 facilitate surveillance or research described in this subparagraph.
						(2)Preference for
			 certain StatesThe Secretary,
			 in making any grant under this subsection, shall give preference to States,
			 otherwise equally qualified, that have or had a pregnancy and breastfeeding
			 information service in place on or after January 1, 2006.
				(3)Matching
			 fundsThe Secretary may only award a grant under this subsection
			 to a State or regional agency or organization that agrees, with respect to the
			 costs to be incurred in carrying out the grant activities, to make available
			 (directly or through donations from public or private entities) non-Federal
			 funds toward such costs in an amount equal to not less than 25 percent of the
			 amount of the grant.
				(4)CoordinationThe
			 Secretary shall ensure that activities funded through a grant under this
			 subsection are coordinated, to the maximum extent practicable, with other birth
			 defects prevention and environmental health activities of the Federal
			 Government, including with respect to pediatric environmental health specialty
			 units and children’s environmental health centers.
				(e)EvaluationIn furtherance of the program under
			 subsection (a), the Secretary shall provide for an evaluation of pregnancy and
			 breastfeeding information services to identify efficient and effective models
			 of—
				(1)providing
			 information;
				(2)raising awareness
			 and increasing knowledge about birth defects prevention measures;
				(3)modifying risk
			 behaviors; or
				(4)other outcome
			 measures as determined appropriate by the Secretary.
				(f)Authorization of
			 appropriationsTo carry out this Act, there are authorized to be
			 appropriated $5,000,000 for fiscal year 2012, $6,000,000 for fiscal year 2013,
			 $7,000,000 for fiscal year 2014, $8,000,000 for fiscal year 2015, and
			 $9,000,000 for fiscal year 2016.
			
